                      Case 1:19-cv-10063-PKC Document 13 Filed 04/09/20 Page 1 of 3




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                      JORGE M. MARQUEZ
Corporation Counsel                               100 CHURCH STREET                                          Senior Counsel
                                                  NEW YORK, NY 10007                                  Phone: (212) 356-2336
                                                                                                        Fax: (212) 356-3558
                                                                                              Email: jmarquez@law.nyc.gov



                                                                       April 9, 2020

                                                               The conference original scheduled for May 1, 2020
                                                               is adjourned to September 10, 2020 at 11:30 a.m.
        VIA E.C.F.
        Honorable P. Kevin Castel                              SO ORDERED.
        United States District Judge                           Dated: 4/9/2020
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                 RE:      Wilfredo Morales v. City of New York, et al.,
                          19 Civ. 10063 (PKC) (SDNY)

        Your Honor:

                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the attorney representing defendants City of New York (the ”City”)
        and Detective Jose Rojas (“Rojas”) in the above referenced action. For the reasons set forth
        below, the parties submit this joint request to adjourn the Initial Conference presently scheduled
        for May 1, 2020. (See E.C.F. No. 5) to August 1, 2020, or a date convenient to the Court at that
        time. This is the parties’ first joint application to adjourn the Initial Conference.

                        On March 13, 2020, the City and Rojas filed theirs Answer to the Complaint. On
        March 26, 2020, the Court scheduled the Initial Conference for this matter for May 1, 2019, at
        10:30 a.m., via telephone. (E.C.F. No. 5.) As the Court is aware, Local Civil Rule 83.10 applies
        in this matter given that Plaintiffs claims that the Defendants violated their constitutional rights
        via police action. (See E.C.F. No. 1.) Although the parties could make themselves available for
        the May 1, 2020 conference, the parties note that initial discovery and mediation has not
        materialized as required by Local Civil Rule 83.10. As a result, the parties believe that it would
        be better to hold the initial conference after initial discovery has been exchanged and the
        mediation has been held. Presently, a mediation date has not been scheduled.
          Case 1:19-cv-10063-PKC Document 13 Filed 04/09/20 Page 2 of 3



               Moreover, and as the Court is already aware, the country is currently grappling
with the COVID-19, or coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo
declared that New York is in a state of emergency because of the rapidly developing pandemic
situation. On March 13, 2020, Mayor Bill de Blasio followed suit, and declared New York City
to be in a state of emergency as well. That same day, the United States District Court for the
Southern District of New York (“Southern District”) issued Standing Order 20 MISC 154, which
encouraged individual judges to conduct court proceedings by phone and video conferencing
where practicable. Also, on March 13, 2020, the Southern District issued Standing Order 20
MISC 0153, which suspended and tolled service of process requirements and deadlines in pro se
matters. On March 16, 2020, the Southern District issued a Revised Standing Order further
limiting access to courthouses. On March 20, 2020, Governor Andrew Cuomo, issued Executive
Order No. 202.8, tolling the statute of limitations until April 19, 2020 and prohibiting all non-
essential employees to going into the workplace.

                In light of pronouncements from government and judicial officials, associated
policies, expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus. Of
course, working from home creates a number of challenges that directly impact litigation,
including, inter alia, our ability to review case files that are in the office and contain documents
that may not be available in electronic form, as well as our office’s ability to procure new
documents and meet with clients.

              Consequently, and in addition to the fact that Local Civil Rule 83.10 warrants
adjourning the conference, the uncertainty concerning the normalization of counsels’ work
environment merits the parties’ request that the conference be adjourned to August 1, 2020, or a
date convenient for the Court at that time. Notwithstanding, the parties acknowledge that they
should do as much as possible to move this case forward in the meantime, including the
exchange of initial discovery by May 4, 2020. 1

              The parties, therefore, respectfully request that the Court adjourn the Initial
Conference presently scheduled for May 1, 2020, until August 1, 2020.

                                                         Respectfully submitted,

                                                         Jorge M. Marquez /s/
                                                         Senior Counsel

1
 Defendants note that they informed Plaintiffs that the Defendants’ ability to produce all disclosures by
May 4, 2020, may depend on the resumption of certain office functions. Thus, there is a probability that
Defendants may not be able to exchange the totality of initial disclosures by May 4, 2020. Either way, the
parties agreed that Defendants will first attempt to produce their disclosures by May 4, 2020, and the
parties will meet and confer in good-faith should Defendants be unable to produce the totality of
disclosures by said date.
                                                    2
       Case 1:19-cv-10063-PKC Document 13 Filed 04/09/20 Page 3 of 3



                                         Special Federal Litigation Division

cc:   VIA E.C.F.
      Michael Vincent Cibella
      Email: mvc@cibellalaw.com




                                     3
